DETAILED ACTION
	Applicant’s submitted a response after the Final Rejection of December 23, 2021.  That response has been entered and the responded to below.  Claim 22 is amended and claims 23, 27-29, 31-33 and 35 are cancelled.  Claims 22, 24 and 26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji et al. (WO 2015/041098) in view of Yamamoto et al. (WO 2014/007130) and Newcomb et al. (US 2009/0048369).  For convenience, the citations below for Kaji et al. are taken from English language equivalent US 2016/0230827 and the citations for Yamamoto et al. are taken from English language equivalent US 2015/0192182.
	Kaji et al. teaches a friction material, which is manufactured by forming the non-asbestos-organic friction material composition, the composition comprising a binder, a fiber base material, a titanate such as magnesium potassium titanate, a lubricant, a friction modifier, a pH adjuster and a filler (¶20, 37, 40).  The composition specifically contains 3% by weight calcium hydroxide (pH adjuster) (Table 1), 2% by weight of aramid fiber (instant claim 24; fiber base material) (Table 1), from 2 to 21% by weight of a lubricant such as a zinc sulfide (¶41), 3% by weight graphite (carbon type lubricant) (graphite can be artificial or natural according the claims) (Table 1), and there are no water-repelling components required in the composition (Table 1).  
	Kaji et al. does not teach specifically that from 0.5 to 5% by weight of activated carbon is present in the composition.  However, Yamamoto et al. teaches a friction material comprising a fiber base, a binder, and a friction modifier wherein the composition comprises from 0.4 to 5% by weight of a hydrophilic activated carbon (¶29, 31).  Kaji et al. and Yamamoto et al. are analogous art because they are from the same field of endeavor, namely that of friction materials.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.4 to 5% by weight of a hydrophilic activated carbon, as taught by Yamamoto et al., to the composition, as taught by Kaji et al., and would have been motivated to do so in order to restrict the seizure due to corrosion and to secure the necessary wear resistance effect for the material (¶32).
	Kaji et al. does not teach that the fiber is fibrillated.  However, Newcomb et al. teaches a friction material comprising aramid fibers that are either fibrillated or non-fibrillated (¶52).  Kaji et al. and Newcomb et al. are analogous art because they are from the same field of endeavor, namely that of friction materials.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use fibrillated aramid fibers, as taught by Newcomb et al., in the composition, as taught by Kaji et al., and would have been motivated to do so because Newcomb et al. teaches that fibrillated and non-fibrillated aramid fibers are art recognized equivalents used for the same purpose in friction materials and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other.  MPEP 2144.06 II.

Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive.
Applicant’s main argument is that Newcomb et al. does not teach that one of ordinary skill in the art would choose a fibrillated aramid fiber for use in the friction material and essentially teaches that fibrillated and non-fibrillated fibers are essentially equal.  The Office agrees that Newcomb et al. does not teach that fibrillated fibers are desired over non-fibrillated fibers according to the teaching of Newcomb et al.  Newcomb et al.’s teaching that these fibers are equivalent for use in a friction material essentially means that one of ordinary skill in the art could choose either one and have a reasonable expectation of success.  Applicant has submitted no data to overcome this position of the Office.  Applicant argues that the Office has simply done a search for the phrase “fibrillated organic fiber” and has provided no reason for the combination of Newcomb et al. with the Kaji et al.  This argument is also unpersuasive and unfounded.  The Office has set forth a rationale for the combination of references and for finding them to be analogous art.  As discussed in the interview of April 7, 2022 and set forth in the interview summary, the Office will consider further evidence and argument to the point of why the fibrillated fiber is necessary and why it is not equivalent to a non-fibrillated in friction materials.  This evidence and argument should be set forth in a declaration and filed with a Request for Continued Examination.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767